      Case 4:18-cr-06054-EFS     ECF No. 233   filed 09/23/20   PageID.3739 Page 1 of 3




 1   William D. Hyslop
 2   United States Attorney
     Eastern District of Washington
 3   Daniel Hugo Fruchter
 4   Tyler H.L. Tornabene
     Assistant United States Attorneys
 5   Post Office Box 1494
 6   Spokane, WA 99210-1494
 7   Telephone: (509) 353-2767

 8                           UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF WASHINGTON
10   UNITED STATES OF AMERICA,
11                                                 Case No.: 4:18-CR-6054-EFS
12                             Plaintiff,
                                                   United States’ Supplemental Exhibit
13                vs.                              Lists for Sentencing Hearing
14
     SAMI ANWAR,
15   MID COLUMBIA RESEARCH, LLC,
16   ZAIN RESEARCH, LLC,
17
                               Defendants.
18
19
20         The United States of America, by and through William D. Hyslop, United
21   States Attorney for the Eastern District of Washington, and Daniel Hugo Fruchter
22   and Tyler H.L. Tornabene, Assistant United States Attorneys for the Eastern
23   District of Washington, respectfully submits the following Supplemental Exhibit
24
     List for Sentencing.
25
           In addition to the exhibits listed in ECF No. 232, the United States also
26
     intends to offer into evidence the below additional exhibit during the Sentencing
27
     Hearing:
28


     United States’ Supplemental Exhibit Lists for Sentencing Hearing – 1
      Case 4:18-cr-06054-EFS   ECF No. 233   filed 09/23/20   PageID.3740 Page 2 of 3




 1
 2    Ex. #   Admitted     Description
 3
      517                  Image 0224- Texts between Yin and Bruinekool
 4
 5
 6          RESPECTFULLY SUBMITTED this 23rd day of September, 2020.
 7
 8                                              William D. Hyslop
 9                                              United States Attorney
10
                                                s/ Tyler H.L. Tornabene
11                                              Daniel Hugo Fruchter
12                                              Tyler H.L. Tornabene
                                                Assistant United States Attorneys
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     United States’ Supplemental Exhibit Lists for Sentencing Hearing – 2
      Case 4:18-cr-06054-EFS     ECF No. 233     filed 09/23/20   PageID.3741 Page 3 of 3




 1                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on September 23, 2020, I electronically filed the
 3
     foregoing with the Clerk of the Court using the CM/ECF system which will send
 4
     notification of such filing to the following:
 5
     John Gary Metro
 6
     Attorney at Law
 7   719 Jadwin Avenue
 8   Richland, Washington 99352
                                                     s/ Tyler H.L. Tornabene
 9                                                   Tyler H.L. Tornabene
10                                                   Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     United States’ Supplemental Exhibit Lists for Sentencing Hearing – 3
